Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020 was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-11, 13-16, 28 and 31-33 are rejected under 35 U.S.C. 102(a) (1)/ 102(a) (2) as being anticipated by Cordone (US 2014/0225767). 
Regarding claim 1, 
Cordone discloses;
An antenna system for mounting on an aircraft, the antenna system comprising (the antenna system of figure 1):  

a secondary antenna on the aircraft, wherein the secondary antenna has a second acceptable service area for communication of the signal between the aircraft and the target satellite while satisfying the performance characteristic for communicating with the target satellite (secondary antenna 134 on the aircraft and communicate with the target satellite 106 or 108), and 
wherein the second acceptable service area overlaps with a portion of the first acceptable service area (see the teaching for a mount of interference signal with satellite 108 in paragraph [0025]. Furthermore, the amount of interference signal in region 102 as taught in paragraph [0016]. The examiner deems an area around each antenna as an acceptable service area); and  
an antenna selection system to control communication of the signal between the aircraft and the target satellite via the primary antenna and the secondary antenna, wherein the antenna selection system (see the antenna selection system as disclosed in paragraph [0021] for both antennas 132 and 134 and satellites 106/108):  
selects the primary antenna for communication of the signal at a first position of the aircraft within the portion of the first acceptable service area that overlaps with the second acceptable service area (selecting antenna 132 for communication with satellite 106 and/or 108 within the area of the service of the antenna), 

selects the secondary antenna for communication of the signal at a second position of the aircraft that is within the second acceptable service area and not within the first acceptable service area (selecting antenna 134 for communication with satellite 106 and/or 108 within the area of the service of the antenna).  

Regarding claim 2, 
Cordone discloses;
Wherein the first acceptable service area and the second acceptable service area are incongruous (figure 1, an area around each antennas 132 and 134).  

Regarding claim 3, 
Cordone discloses;
Wherein a positioner for the primary antenna is controlled to point at the target satellite upon selection of the secondary antenna (figure 1, see the antenna selection system as disclosed in paragraph [0021] for both antennas 132 and 134 and satellites 106/108).

Regarding claim 4, 
Cordone discloses;


Regarding claim 5, 
Cordone discloses;
Wherein the second position is within a keyhole region of the target satellite (figure 1, see the antenna selection system as disclosed in paragraph [0021] for both antennas 132 and 134 “a position for antenna 134 deemed as a second position” and satellites 106/108).

Regarding claim 6, 
Cordone discloses;
Wherein the first position is outside the keyhole region (figure 1, see the antenna selection system as disclosed in paragraph [0021] for both antennas 132 “a position for antenna 132 deemed as a first position” and 134 and satellites 106/108). 

Regarding claim 8, 
Cordone discloses;
Wherein, after selecting the secondary antenna for communication of the signal at the second position of the aircraft, the antenna selection system: reselects the primary antenna for communication of the signal at a third position of the aircraft within the portion of the first acceptable service area that overlaps with the second acceptable service area, wherein both the primary antenna and the secondary antenna satisfy the 

Regarding claim 9, 
Cordone discloses (figure 1);
Wherein, at the third position of the aircraft, the performance characteristic for the secondary antenna exceeds the performance characteristic for the primary antenna (a position other than first and second position for the aircraft and both antennas 132 and 134). 

Regarding claim 10, 
Cordone discloses;
Wherein the antenna selection system:  switches communication of the signal from the primary antenna to the secondary antenna at a boundary of the first acceptable service area (see the antenna selection system as disclosed in paragraph [0021] for both antennas 132 and 134 and satellites 106/108).

Regarding claim 11, 
Cordone discloses (figure 1);

wherein the second acceptable service area comprises a third geographic area that overlaps with the first geographic area and the second geographic area (the area of service for the second antenna 134 deemed to have a plurality of geographic area).  

Regarding claim 13, 
Cordone discloses (figure 1);
Wherein the performance characteristic is a pointing error to the target satellite (performance characteristics for satellite 106 and 108).  

Regarding claim 14, 
Cordone discloses (figure 1);
Wherein the antenna selection system switches to the secondary antenna to communicate the signal based on a slew rate of a positioner of the primary antenna exceeding a first threshold, wherein an amount of the pointing error to the target satellite is based on the slew rate of the positioner (see the antenna selection system as disclosed in paragraph [0021] for both antennas 132 and 134 and satellites 106/108).  

Regarding claim 15, 
Cordone discloses (figure 1);


Regarding claim 16, 
Cordone discloses (figure 1);
Wherein the antenna selection system switches to the secondary antenna to communicate the signal based on an elevation angle of a boresight of the primary antenna exceeding a threshold relative to a horizon (see the antenna selection system as disclosed in paragraph [0021] for both antennas 132 and 134 and satellites 106/108).   

Regarding claim 28, 
Cordone discloses (figure 1);
Wherein the primary antenna has at least one performance characteristic for communicating the signal that is different than that of the secondary antenna (figure 1, performance characteristics for antennas 132 and 134).

Regarding claim 31, 
Cordone discloses (figure 1);
Wherein the first acceptable service area and the second acceptable service area define a composite acceptable service area of the antenna system, the composite 

Regarding claim 32, 
Cordone discloses (figure 1);
Wherein the antenna selection system selects the primary antenna to transmit the signal when a geographic location of the aircraft is within the first acceptable service area (see the antenna selection system as disclosed in paragraph [0021] for both antennas 132 and 134 on the aircraft).  

Regarding claim 33, 
Cordone discloses (figure 1);
Wherein differences between the first acceptable service area and the second acceptable service area are due to differences between the primary antenna and the secondary antenna (figure 1, antennas 132 and 134. The examiner deems an area around each antenna as an acceptable service area).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 7, 23-24 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cordone (US 2014/0225767). 
Regarding claim 7, 
 Cordone may not explicitly discloses;
Wherein the second position is closer to a sub-satellite point of the target satellite than the first position. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the second position is closer to a sub-satellite point of the target satellite than the first position in order to have antenna system with a better gain and directionality and to operate in different frequencies and different geographic regions and different atmospheric conditions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Regarding claim 23, 
 Cordone may not explicitly discloses;
Wherein the primary antenna has a first field of view and the secondary antenna has a second field of view less than the first field of view.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the primary antenna has a first field of view and the secondary antenna has a second field of view less than the first field of 

Regarding claim 24, 
 Cordone discloses;
Wherein the first field of view and the second field of view overlap (figure 1, field of view for each of the antennas 132 and 134 when viewed from right to left or vice versa as shown in the figure).  

Regarding claim 29, 
 Cordone may not explicitly discloses;
Wherein the primary antenna has at least one of higher gain, lower sidelobes, or lower cross-polarization than that of the secondary antenna.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein the primary antenna has at least one of higher gain, lower sidelobes, or lower cross-polarization than that of the secondary antenna in order to have antenna system with a better gain and directionality and to operate in different frequencies and different geographic regions and different atmospheric conditions, since it has been held that discovering an optimum value of a 

Regarding claim 30, 
 Cordone may not explicitly discloses;
Wherein a beamwidth of the primary antenna along a vertical axis is greater than a beamwidth of the secondary antenna along the vertical axis.  

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein a beamwidth of the primary antenna along a vertical axis is greater than a beamwidth of the secondary antenna along the vertical axis in order to have antenna system with a better gain and directionality and to operate in different frequencies and different geographic regions and different atmospheric conditions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cordone (US 2014/0225767) in view of Engel et al. (US 2014/0225768, hereby referred as Engel). 
Regarding claim 12, 
Cordone does not disclose;


However, Engel teaches;
Wherein the performance characteristic is an interference requirement with a non-target satellite (figures 2 and 5, communication of the antenna on the aircraft with target satellite 106. Furthermore, the non-target satellite 126). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the performance characteristic is an interference requirement with a non-target satellite, as taught by Engel, into Cordone in order to have a wide antenna beam pattern and a wide radiation pattern and to have a better characteristics for the system. 

Allowable Subject Matter
Claims 17-22 and 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Irvine US 2014/0145887 discloses an antenna system for an aircraft comprising a primary and secondary antennas with target and non-target satellites.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWAT M SALIH whose telephone number is (571)270-5601.  The examiner can normally be reached on M-F: 8:30AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AWAT M SALIH/Primary Examiner, Art Unit 2845